DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in reply to the amendments and remarks filed on July 2021.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lum et al (US 2016/0026706 A1) in view of Segal et al (US 2016/0140679 A1).
Claims 1, 7 and 8: Lum discloses a method, system and non-transitory computer readable medium (see P[0216]: computer readable media which may store instructions or programs that are executable by a computer processor) for determining optimal pathways to a predetermined goal (see P[0118]: deriving carepath. P[0123]), comprising: 
generating, by the computer, a unique code for each event that has occurred within a plurality of data records electronically accessed by the computer based on an analysis of the data records by the computer, where the same unique code will be generated for similar events (see P[0046]: In various embodiments, the event set construction module is configured to construct event sets and episodes from events. Events in an event set are actions (e.g., interactions) whose order may be indistinguishable (e.g., a collection of tests ordered by a doctor at one time). An episode is then a sequence of these event sets. P[0047]: the event set construction module 202 may receive data from any number of sources, such as, for  P[0052]: For example, all or some of the events identified by the received data may be assigned categories (e.g., the all or some of the events in the received data may be associated with metadata that may be used to categorize the events). In one example, the categorization module 206 may receive an ontology that may be used to categorize events. In one example, various events performed in a hospital may be assigned a category (e.g., LABS). The received data may include, for example, descriptions of events and categories. P[0063]: The code 908 may be codes associated with events while the interval 910 may be a duration of the event. Fig. 9-similar events have the same unique code); 
constructing, by the computer, at least one pathway using the unique codes based on the events, wherein the at least one pathway comprises at least one segment (see P[0032]: a sequence of actions taken over a finite period of time (an “episode”) comprises sequences of sets of one or more “events.” An event includes complex actions of some sort including, but not limited to, giving a patient medication, drilling an oil well, or issuing an order to buy stock. By establishing a measure of similarity between episodes, we can partition them into clusters and derive a consensus (e.g., an average) sequence of events for each cluster, which will form a consensus sequence (carepath). P[0101]: In some embodiments, to construct the CP metric, the episode metric assembly module 212 may use a modified version of dynamic time warping (DTW, also known as sequence alignment) to match event-groups in a pair of episodes to define a distance. Here, an event set is a sequence of events (possibly including synthetic events) and a “synthetic” set is an event set composed entirely of synthetic events. If A is an event set, we define synth(A) to be the set formed by replacing every code in A by its generic form: for A={NUR1, CT5, GENERIC_XR}, then synth(A) is {GENERIC_NUR, GENERIC_CT, GENERIC_XR} ); 
determining, by the computer, a goal, wherein the goal is the end of the at least one pathway (See P[0117]: to maximize the chance of a good outcome. P[0119]: healDDCC generates draft clinical carepaths based on clinical outcomes and cost reduction goals); 
determining, by the computer, at least one optimal pathway for achievement of the determined goal (See P[0123]: Consensus sequences (carepaths) may be derived from clusters of episodes …The cluster with the highest score may be selected for consensus construction, and results may be reported back to the user in the form of a specially constructed interface for viewing, manipulating and exporting proposed carepaths).
Lum discloses at [0122]: only perioperative events (i.e., events that happen outside the surgical ward) are taken into account. Events on opposite sides of the anchors may not be aligned (i.e., incur an enormous alignment cost). Only episodes from the same surgical procedure (e.g. total knee replacement) may be compared, as the goal is to produce a carepath tailored to a particular care interaction. Lum also discloses generating proposed carepaths (P[0123]). Lum does not explicitly disclose comparing, by the computer, the at least one pathway to other pathways sharing the determined goal. However, Segal in the same field of endeavor teaches comparing, by the computer, the at least one pathway to other pathways sharing the determined goal (see P[0044]: In S440, at least one optimal study path is computed respective of the plurality of study paths. For example, if the first priority constraint is a completion time and the second priority constrain is the budget, then first all the paths having a completion time higher than the input completion time are eliminated. Then, from the remaining study paths, all paths that cost more to complete than the input budget are removed. The remaining set of study paths are sorted or further eliminated based on the input preferences. For example, if one of the preference includes disfavoring classes on Friday, then all paths that include classes on Friday are filtered out. In an embodiment, the remaining potential study paths are sorted based on their best match to the at least one preference. The best match study path is the optimal study path).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the carepath selection of Lum, comparing the at least one pathway to other pathways sharing the determined goal as taught by Segal in order to find the best match path for the user (Segal, P[0044]).
Claims 2 and 9: The combination of Lum and Segal discloses the claimed invention as applied to claims 1 and 8 above. Segal further teaches wherein the comparing the at least one pathway includes comparing the at least one segment of the at least one pathway to all pathways sharing common segments (see P[0044]).  
Claims 3 and 10: The combination of Lum and Segal discloses the claimed invention as applied to claims 1 and 8 above. Lum further teaches the method of claim 1, wherein determining at least one optimal pathway includes determining a pathway for the achievement of the determined goal with at least one of: minimal cost, minimal time, highest likelihood of success of attaining the determined goal, wherein the goal is achieved, wherein the goal is achieved at an institution located closest to a predetermined location among other institutions, and wherein the goal is achieved at an institution where a user is currently enrolled (see P[0119]: carepath achieving cost reduction goals. P[0127]: the consensus sequence 1206 may indicate the best (e.g., optimal in terms of benefit and/or cost)).  
Claims 4 and 11: The combination of Lum and Segal discloses the claimed invention as applied to claims 1 and 8 above. Lum further teaches pruning the at least one pathway, wherein the pruning comprises removing events determined to be insignificant to the achievement of the goal (see at least P[0055]: The filter module 208 may optionally filter (e.g., prune) events that occur too infrequently to be discriminated. In some embodiments, the filter module 208 utilizes one or more aggregation function(s) to identify and/or filter events (e.g., eliminate infrequent events). P[0123]: Consensus sequences (carepaths) may be derived from clusters of episodes. Before cluster construction, the episode population may, if desired, be filtered to provide a more targeted set of treatments).
Claims 5 and 12: The combination of Lum and Segal discloses the claimed invention as applied to claims 1 and 8 above. Lum further teaches method of claim 1, further comprising: determining the fungibility of the event contained within the at least one pathway, wherein fungibility is the interchangeable characteristic of an event such that it may be swapped with another event without affecting the pathway (see P[0124]: The method may also provide for a way of interactive predicting what changes in the proposed carepath would do in terms of the outcomes of interest. For each cluster core from which a carepath is generated, a predictor (e.g. a K Nearest Neighbor regressor or classifier) may be parameterized on some outcome of interest (e.g. a quality measure like length of stay in the hospital). The system allows a user (e.g. a physician) to interactively alter the proposed carepath, which triggers a prediction of what the novel carepath would do in terms of the outcome. In this manner, the user may inject domain knowledge into the otherwise automated process, and explore what different tweaks of the auto-generated starting points may improve the downstream results).
  Claims 6 and 13: The combination of Lum and Segal discloses the claimed invention as applied to claims 1 and 8 above. Lum further teaches determining the likelihood of success of achieving the determined goal based on previous pathways that achieved the determined goal from a location within various pathways from all pathways segments to the goal emanating from the location (see P[0126]:  Predictions from the digital carepath that suggest poor outcomes based on prior patient encounters are flagged, and the clinician may adjust the patient course of action to improve the predicted outcome. Medical action may be taken based on the change in carepath. Patient outcome prediction is returned to a stable track.  P[0129]: In this example, the user may select an event associated with the synthetic category “unknown LAB.” Activities 1310 that may be associated with an unknown lab may be depicted to allow the user a better understanding of the type of medical procedures that have been performed in the past, outcome information, likelihood of success).
Claim 17: The combination of Lum and Segal discloses the claimed invention as applied to claims 1 and 8 above. Lum further teaches wherein the at least one pathway is a collection of events that lead from a starting point to a defined goal (see P[0032]:  a sequence of actions taken over a finite period of time (an “episode”) comprises sequences of sets of one or more “events.”  P[0122]: anchor point. P[0123]: the interface also shows the underlying episodes that constructed the carepath (including the starting point for the optimization).  
Claim 18: The combination of Lum and Segal discloses the claimed invention as applied to claims 1 and 8 above. Lum further discloses wherein the at least one pathway is divided into at least one segment containing at least one event (see P[0118]: In this example, episodes are the sequences of such sets over some specified period pre- and post-operatively (e.g., 30 days before and after surgery). Example consensus episodes (in the medical case, “carepaths”) are derived using the method(s) described herein).


Claims 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lum and Segal as applied to claims 1 and 8 above, and further in view of Krebs et al (US 2010/0094886 A1).
Claim 14 and 19: The combination of Lum and Segal discloses the claimed invention as applied to claims 1 and 8 above. ABTS discloses the pathway including a plurality of events (P[0118]). Lum and Segal do not expressly disclose the following limitations but Krebs in the same field of endeavor teaches wherein the at least one pathway is represented by a string of alphanumeric characters (see P[0047]: At step 412, at least a portion of the electronic learning materials are associated with at least one generated identification string. A knowledge item, a learning unit, a sub-course, or the course may be associated with at least one identification string (generating a sequence of alphanumeric text). For example, an identification string may be associated with the first two knowledge items in learning materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Lum and Segal with the method and system of at least one pathway is represented by a string of alphanumeric characters as taught by Krebs in order to “monitor the progress of the learner with respect to the learning materials” (Krebs, P[0050]).
Claims 15 and 20: The combination of ABTS, Segal and Krebs discloses the claimed invention as applied to claims 14 and 19 above. Krebs further teaches wherein the string is comprised of a concatenation of at least one set of period delimiters, at least one key delimiter, and at least one group of key builds, so as to specify the pathway (See Fig. 5).  
Claim 16: The combination of ABTS, Segal and Krebs discloses the claimed invention as applied to claim 15 above. Krebs further teaches wherein information between a set of period delimiters represent events that occurred within a prescribed time period (see P[0053]: the identification string 500 may include a first part 502 associated with the section of the learning materials the learner is being presented, a second part 504 associated with the time spent presenting the section).  


Response to Arguments
Examiner withdraws the 35 USC 101 rejection in view of the Applicant’s amendments and arguments. Examiner is persuaded that the claim limitations could not be performed mentally or with pen and paper. The instant specification discloses at [0052]: With the invention codes, called “navigation codes,” one can conceive of the two pathways in the example sharing a common pathway segment through the second period. At the end of the second period, there's a branch, with two distinct sub-branches emerging from this common point. Each branch represents an effort to reach the goal state. By analyzing the success or failure of each branch, a relative correlation between combinations of events and reaching the goal state can be determined. Multiplying such an analysis by the thousands or millions of pathways derived from individual records, depending on the size of the accessed databases, and a robust understanding of the optimal ways to reach a goal can emerge. [0053]: In an embodiment, the navigation codes are generated for each record, where the records that generate a common navigation code are represented via a pathway with a traversal count, (i.e., the number of times a person used the pathway attempting to reach the goal state), equal to the number of individual pathway records. Common parts of pathways are represented by common sequences in their respective navigation codes. This supports a conceptual structure of pathways: individual pathways may join at common events, and branch off as the pursuit of the goal is attempted through different means. As such the claimed generating, by the computer, a unique code for each event that has occurred within a plurality of data records electronically accessed by the computer based on an analysis of the data records by the computer, where the same unique code will be generated for similar events; constructing, by the computer, at least one pathway using the unique codes based on the events, wherein the at least one pathway comprises at least one segment indicates a specific and meaningful technological solution of searching and determining optimal path for a goal.

Applicant’s arguments with respect to the 35 USC 103 rejections of the claims have been considered but are moot because the new reference has been applied to the claims in in view of the claim amendments. 
In response to the Applicant’s argument regarding Segal, the examiner maintains that Segal discloses the feature of comparing, by the computer, the at least one pathway to other pathways sharing the determined goal at P[0044]: In S440, at least one optimal study path is computed respective of the plurality of study paths. For example, if the first priority constraint is a completion time and the second priority constrain is the budget, then first all the paths having a completion time higher than the input completion time are eliminated. Then, from the remaining study paths, all paths that cost more to complete than the input budget are removed. The remaining set of study paths are sorted or further eliminated based on the input preferences. For example, if one of the preference includes disfavoring classes on Friday, then all paths that include classes on Friday are filtered out. In an embodiment, the remaining potential study paths are sorted based on their best match to the at least one preference. The best match study path is the optimal study path). Hence, the combination of Lum and Segal discloses the limitations of the independent claims.
Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vesto et al (US 20130290005 A1) describes clinical pathways (also known as critical pathways, care maps, integrated care pathways, etc.) are integrated management plans that display goals for patients, and provide the sequence and timing of actions necessary to achieve such goals with optimal efficiency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629